Citation Nr: 1746810	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-22 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral leg disability, to include as secondary to a service-connected back disability. 

2. Entitlement to a rating in excess of 40 percent for lumbosacral strain due to spondylolysis with degenerative disc disease of the thoracolumbar spine (low back disability or lumbar spine condition). 

3. Entitlement to a rating in excess of 30 percent for major depressive disorder prior to February 23, 2017 and in excess of 50 percent thereafter. 

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 23, 2017.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) since February 23, 2017.

REPRESENTATION

Veteran represented by:	Fernando Narvaez, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran appeared and testified at a March 2015 Travel Board hearing before the undersigned Veterans Law Judge.  A complete hearing transcript is of record.

As discussed in the Board's June 2015 remand, the Board has jurisdiction of the issue of entitlement to a TDIU as part and parcel of the appealed increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

While this appeal was in remand status, in a March 2017 rating decision, the RO increased the rating for the Veteran's service-connected psychiatric disability to 50 percent effective February 23, 2017.  That grant affected the Veteran's satisfaction of the criteria for entitlement to schedular TDIU under 38 C.F.R. § 4.16(a), as discussed further below.  The Board has recharacterized the TDIU issue on appeal as two issues reflecting two time periods accordingly (one for which he meets the schedular criteria for TDIU and one for which he does not).

In June 2015, the Board remanded this case to the RO for additional development.  It has now returned to the Board for appellate review.  Pursuant to the remand, the RO obtained the requested VA examinations and medical opinion.  Thus, the RO substantially complied with the Board's remand instructions and an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 

Although the record contains evidence not yet considered by the AOJ, the Veteran's attorney indicated in August and October 2017 correspondence that the Veteran wished to waive initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.  

The issues of entitlement to service connection for a bilateral leg disability 

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 23, 2017 
are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected lumbar spine condition has manifested as limited and painful motion and functional limitations including difficulty with squatting, bending, lifting, and sitting for long periods, but with no evidence of unfavorable ankylosis of either the entire spine or the thoracolumbar spine, and no evidence of incapacitating episodes.

2. Prior to February 23, 2017, Veteran's major depressive disorder resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood generally managed by regular mental health treatment; sleep impairment; irritability with angry, verbal outbursts; and some social difficulties, but with the ability to engage in some positive relationships and activities with others.

3. Since February 23, 2017, the Veteran's major depressive disorder has resulted in occupational and social impairment with reduced reliability and productivity, due to symptoms such as: depressed mood with moderate symptoms most days (including fatigue or loss of energy, feelings of worthlessness or inappropriate guilt, diminished concentration abilities, and significant weight loss); sleep impairment; disturbances of motivation and mood; and some social difficulties.

4. Since February 23, 2017, the Veteran was rendered unable to secure and follow a substantially gainful occupation by reason of the combined effect of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 40 percent for a lumbar spine condition have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5239 (2016).

2. Prior to February 23, 2017, the criteria for a disability rating in excess of 30 percent for major depressive disorder have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, DC 9434 (2016).

3. Since February 23, 2017, the criteria for a disability rating in excess of 50 percent for major depressive disorder have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.129, 4.130, DC 9434 (2016).

4. Since February 23, 2017, a total disability rating for compensation based upon individual unemployability due to service-connected disabilities is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, supra.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Pertinent regulations for consideration were provided to the Veteran in the June 2011 statement of the case (SOC) and the March 2017 supplemental statement of the case (SSOC), and will not be repeated here in full.  

I.  Increased Rating for Lumbosacral Strain 

The Veteran is currently in receipt of a 40 percent disability rating under DC 5239 for his service-connected lumbar spine condition for forward flexion of the thoracolumbar spine of 30 degrees or less, with additional symptoms including painful motion upon examination.  He seeks a higher disability rating.  Specifically, his attorney asserted in August 2011 correspondence that the Veteran's low back disability warrants a 50 percent rating due to painful range of motion. 

In this case, the Board finds a higher rating for the Veteran's back disability is not warranted for the following reasons.

First, the weight of the objective medical evidence of record is against a finding that the Veteran had unfavorable ankylosis of the entire spine or the entire thoracolumbar spine at any time during the appeal period.  The Board affords great weight to the February 2010 and February 2017 VA examiners' respective findings of no ankylosis of the spine because these findings were based upon the examiners' thorough clinical examinations of the Veteran and his pertinent medical history.  Moreover, while both VA examination reports noted limited and objectively painful range of motion, there was still some motion noted for all measurements, which shows that the entire thoracolumbar spine was not fixed in flexion or extension at those times.  Furthermore, the 2010 VA examiner competently found upon examination of the spine that the Veteran did not have muscle atrophy, which also suggests some level of use of his low back muscles.  

Second, although the Veteran underwent ongoing private and VA treatment for low back pain and receives Social Security Administration (SSA) disability benefits for that condition, none of these records included objective findings showing unfavorable ankylosis of either the entire spine or the entire thoracolumbar spine at any time during the appeal period.  

Third, the Board finds that the weight of the evidence is against finding that a higher rating under the IVDS Formula is warranted.  Although the Veteran has IVDS, there is no lay or medical evidence of "incapacitating episodes" as VA defines that term because there is no evidence of acute signs and symptoms that have required bed rest prescribed by a physician.  See February 2010 VA examination report.  The fact that the Veteran may choose to restrict his physical activities when experiencing increased pain is not how VA defines an incapacitating episode.  The Veteran's SSA records, VA treatment records, and private treatment records did not include any evidence of incapacitating episodes.  

The Board also has considered functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  Such symptoms and impairments are contemplated by the 40 percent rating now assigned (contrary to the Veteran's representative's suggestion otherwise in August 2011 correspondence).  Accordingly, the Board finds that a higher rating is not warranted on the basis of functional loss due to these impairments.  

The Board acknowledges the Veteran's and his attorney's assertions that his back disability is of great severity.  However, the Board finds that the evidence of record supports a 40 percent disability rating under DC 5239 for the reasons discussed above.  The Veteran primarily has described his back symptoms and impairments such as pain and limitation of motion, and functional impairments such as difficulty with squatting, bending, carrying, and sitting for long periods.  Such symptomatology and functional losses are consistent with the rating currently assigned for his low back disability.  

The Board also recognizes that the Veteran has received SSA disability benefits for his low back condition since 2009.  However, SSA determinations, while probative, are not binding on the Board in considering increased rating claims, as they involve the application of different legal standards.

Furthermore, the General Rating Formula provides for the assignment of separate disability evaluations under appropriate Diagnostic Codes for any objective neurologic abnormalities associated with a disease or injury of the spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In this case, there is no objective medical evidence of any neurological abnormalities that may be related to the Veteran's service-connected lumbar spine condition (aside from the pending service connection claim for a bilateral lower extremity condition claimed as secondary to the service-connected lumbar spine condition, which is discussed further in the remand below; whether the Veteran's bilateral leg symptoms may constitute a neurological condition related to his low back condition is still unresolved in this appeal).  Despite this unresolved issue, the Board can adjudicate the orthopedic rating at this point, as it is not dependent on or otherwise intertwined with any neurological rating, were service connection to be awarded.

In summary, the Board finds a higher rating for the Veteran's low back disability is not warranted.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


II. Increased Ratings for Major Depressive Disorder

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that those symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).

A. Prior to February 23, 2017

The Veteran currently receives a 30 percent rating prior to February 23, 2017 under Diagnostic Code 9434, 38 C.F.R. § 4.130.  He seeks a higher rating.  Specifically, in August 2011 correspondence, his attorney requested a higher rating of 50 percent due to the Veteran's "inability to maintain effective work or social relationships." 

In this case, regarding symptoms, the Veteran consistently reported and was found to experience depressed mood, sleep impairment, irritability involving angry, verbal outbursts, and some social difficulties, including self-isolation, but with the ability to engage in some positive relationships and activities with others.  See, e.g., March 2010 VA examination report; March 2015 hearing testimony.

The Veteran consistently reported and was found to have a depressed mood that increased for brief periods of time, especially when he experienced pain.  See, e.g., March 2010 VA examination report.  His depressed mood also manifested as low energy and motivation at times.  His depressed mood and mood swings were generally managed and had periods of improvement with regular mental health treatment, including therapy and medications.  See, e.g., March 2011 VA outpatient note (noting improved symptoms due to a change in his antidepressant medications, and that his wife had noticed that he appeared less irritable and was easier to get along with); July 2014 VA outpatient note (noting some days he felt stable with a fairly good mood, but then had days when he felt very depressed with no energy or motivation); July 2015 VA outpatient note (noting his report of "good days and bad days" regarding his depression symptoms).

Throughout this period, he overwhelmingly denied current suicidal or homicidal ideation to various VA mental health providers.  See March 2010 VA examination report.  However, occasionally, he endorsed past instances of passive suicidal thoughts, including when in severe pain, but without intent or plan.  See id.; see also VA outpatient mental health records, e.g., March 2010 note (referencing fleeting thoughts of suicide with no plan, and statement that he would never do that to his wife who needed him because of her health problems); November 2010 note (noting he stated that he occasionally thought about suicide when his pain was almost unbearable, but that he would never hurt himself).  Some references in the record to suicidal ideation referenced a brief, three-day VA psychiatric hospitalization for passive suicidal ideation with no plan in May 2009, a few months before the beginning of the appeal period.  However, he was found stable during his brief hospitalization.  Moreover, upon discharge, he denied present suicidal or homicidal ideation, was deemed stable, and was found to present no imminent danger to himself or others.  A July 2009 VA outpatient mental health note from soon after his hospitalization noted that the Veteran reported he would never follow through with hurting himself or others, and that the hospital stay was a positive step because it was the catalyst for him beginning to receive mental treatment for the symptoms of depression (e.g., irritability, hopelessness, and anhedonia) he had experienced since he had stopped working.  A suicide risk assessment in this note deemed him to be a "moderate/low" risk in light of his good coping skills, ability to ask for help, and motivation to live; however, the provider noted that his recent hospitalization must be considered.  

The Veteran reported to the March 2010 VA examiner a February 2010 suicide attempt in which he tried to overdose on sleeping pills.  This is the only referenced suicide attempt of record during the appeal period.  Throughout the appeal period, VA mental health providers considered his condition appropriate for outpatient treatment.  Moreover, he was found to be at low risk of suicide after a formal risk assessment.  See, e.g., April 2015 VA outpatient note.

The Veteran consistently reported and was found to have irritability manifested as angry, verbal outbursts or "snapping."  However, very occasionally, these outbursts escalated into physical confrontations, which prompted him to go to anger management classes.  See March 2010 VA examination report (noting his report of episode when he jumped on son).  Both he and various VA mental health providers noted that he managed his anger through these group classes.  See, e.g., September 2009 VA outpatient note (showing his report of anger and feelings of violence towards his son, but he stated that he did not act on those feelings; he further reported that he had been attending anger management group classes, and felt that they have helped him control his anger); April 2011 VA outpatient note (noting he stated he had not felt angry or out of control); June 2014 VA outpatient note (noting irritability but that he "does keep anger under control").

Regarding social functioning, he reported at times that he self-isolated during periods when he had a depressed mood.  For example, he reported to various VA providers that he socialized with friends less frequently during these instances.  He also reported negative social relationships with his children and sibling.  However, he also maintained supportive social relationships with his wife of many years and multiple friends, including fellow members of a social club whom he saw two or three times per week.  While he experienced some social impairment due to his depression symptoms and angry outbursts, he still continued positive social activities with his wife and friends, including traveling and playing cards.  See, e.g., March 2010 VA examination report; September 2011 VA outpatient note (noting he reported having several friends who are fellow veterans and he liked spending time with them); October 2013 VA outpatient note (noting he tried to leave house as often as he could to visit with friends as a distraction from chronic pain); March 2014 VA outpatient note (noting participation in several social clubs and that he stayed busy participating with them including out-of-town functions involving trips, which he enjoyed); July 2013 VA outpatient note (noting he and his wife took a trip on a casino boat and had a good time together); September 2015 VA outpatient note (noting he recently celebrated a birthday and went on a trip with his wife and some friends).  He also actively engaged in group therapy, including anger management classes.  The March 2010 VA examiner characterized the Veteran's level of psychosocial functioning as adequate because while he had some problematic family relationships, he still engaged in treatment and had friends and social outlets.

Regarding occupational functioning, the Veteran has not worked since March 2009, when he reported he could no longer perform the physical tasks required for his trucking job such as unloading trucks and sitting for prolonged periods.  His depression symptoms often manifested as sadness regarding his back pain and resulting occupational impairments, and such symptoms resulted in some degree of social impairment, including isolation and angry outbursts (as discussed above).  However, as discussed further below regarding TDIU, the weight of the lay and medical evidence shows that he did not stop working due to his service-connected psychiatric symptoms and impairments, but rather due to his service-connected low back condition.  See, e.g., March 2010 VA examination report (noting he stopped working in March 2009 due to back and leg pain).  

The March 2010 VA examiner characterized the Veteran's level of social and occupational impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms such as depression associated with pain, passive suicidal ideation, and self-isolation, which resulted in his reported incapacitation "at times." 

The Board finds that a higher, 50 percent rating is unwarranted prior to February 23, 2017.  The Board recognizes that the Veteran had a few symptoms referenced in the criteria for a 50 percent rating.  However, at no time during this period were such symptoms shown to result in occupational and social impairment with reduced reliability and productivity.  See Vazquez-Claudio, supra.

For example, some medical evidence of record from this period notes his occasional reports of memory impairments.  However, the Board affords more weight to the 2010 VA examiner's objective, mental status examination findings regarding memory, which were normal.  Moreover, at no time were such memory issues found to result in retention of only highly learned material with instances of forgetting to complete tasks, as contemplated by the 50 percent rating.  Additionally, the evidence shows that this symptom was at least in part a medication side effect, which was improved with a change in his prescription.  See, e.g., July 2015 VA outpatient note (noting that when he was taken off a certain drug, his memory improved).

Moreover, medical evidence of record from this period notes his mood disturbances, including regular bouts of depression and mood swings.  The Board also recognizes the Veteran exhibited some difficulty establishing and maintaining effective social relationships during this period, as shown by angry outbursts and self-isolation that caused marital and other social issues.  However, at no time were these symptoms shown to result in occupational and social impairment with reduced reliability and productivity as contemplated by a 50 percent rating.  Indeed, various VA outpatient mental health records noted these symptoms were managed and at times improved with regular mental health treatment, including therapy, medication, and group anger management sessions.  In addition, at times he engaged in a variety of social activities with his spouse and his friends, including fellow members of a social club.

Furthermore, the weight of the evidence (including affirmative findings by various VA mental health professionals) shows that he did not have most of the symptoms referenced in the criteria for a 50 percent rating, including: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impaired judgment; and impaired abstract thinking.  See, e.g., March 2010 VA examination report.

In summary, the Board finds that a higher, 50 percent rating is unwarranted prior to February 23, 2017.

The Board also finds that a higher, 70 percent rating is unwarranted prior to February 23, 2017.  The Board recognizes that the Veteran had a few symptoms referenced in the criteria for a 70 percent rating.  However, at no time were such symptoms shown to result in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating criteria.  See Vazquez-Claudio, supra.

For example, he overwhelmingly and consistently denied current suicidal ideation to multiple VA mental health providers.  However, in the rare instances when he endorsed suicidal ideation, it was consistently characterized as passive and with no intent or plan, as well as "fleeting" or "occasional."  See, e.g., March 2010, November 2010 VA mental health notes.  Moreover, although he was psychiatrically hospitalized for about three days in May 2009 (very soon before the appeal period) for passive suicidal ideation with no intent or plan, upon discharge, he denied current suicidal ideation, was deemed stable, and was found to be at low risk of suicide.  Moreover, this brief hospitalization due to an isolated episode of passive suicidal ideation was simply not representative of his overwhelming tendency to deny suicidal ideation to multiple VA outpatient mental health treatment providers throughout this period.

To be clear, his occasional, passive suicidal ideation contributed to his overall functional impairment.  However, it is the Board's responsibility to weigh the evidence and determine whether the frequency and severity of symptoms such as suicidal ideation result in impairments that meet or more closely approximate the 70 percent criteria.  The Board recognizes that the 70 percent rating criteria do not distinguish between active and passive suicidal ideation and that, in some cases, the mere presence of suicidal ideation (ranging from passive thoughts of one's own death to active thoughts of engaging in suicide-related behavior), may cause occupational and social impairment with deficiencies in most areas.  See Bankhead v. Shulkin., No. 15-2404 (Vet. App. Mar. 27, 2017).  However, that is not the case here, as the Veteran's occasional, passive suicidal ideation did not cause impairments meeting or more closely approximating the level of impairment contemplated by the 70 percent rating criteria, even in combination with his other symptoms.  Therefore, the Veteran's occasional suicidal ideation does not formulaically support a 70 percent rating prior to February 23, 2017.

The Board recognizes that the Veteran suffered regularly from depression symptoms throughout this period.  However, such symptoms were not shown to be "near continuous" as contemplated by the 70 percent rating.  Indeed, this symptom generally was managed and had periods of improvement with regular VA mental health treatment, including therapy and medications.  See, e.g., March 2011 VA outpatient note (noting improved symptoms due to a change in his antidepressant medications, and that his wife had noticed that he appeared less irritable and was easier to get along with); July 2014 VA outpatient note (noting some days he felt stable with a fairly good mood, but then had days when he felt very depressed with no energy or motivation); July 2015 VA outpatient note (noting his report of "good days and bad days" regarding his depression symptoms).  Moreover, he did not report and mental health providers did not find that this symptom affected his ability to function independently, appropriately, and effectively, as contemplated by the 70 percent rating criteria.  

The Board acknowledges that the Veteran experienced impaired impulse control including irritability with angry outbursts.  While generally this symptom manifested as verbal outbursts or "snapping," occasionally it escalated into physical confrontations.  See March 2010 VA examination report (noting his report of episode when he jumped on son).  However, such physical confrontations were rare, isolated occurrences, which prompted him to go to anger management classes.  Both he and various VA mental health providers noted that he managed this symptom through regular mental health treatment, including these classes.  See, e.g., September 2009 VA outpatient note (showing his report of anger and feelings of violence towards his son, but he stated that he did not act on those feelings; he further reported that he had been attending anger management group and felt that they have helped him control his anger); April 2011 VA outpatient note (noting he stated he had not felt angry or out of control); June 2014 VA outpatient note (noting irritability but that he "does keep anger under control").  Moreover, at no time were his angry outbursts shown to result in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating criteria.  See Vazquez-Claudio, supra.

The Board recognizes that the Veteran had some social impairment due to his service-connected psychiatric condition prior to February 23, 2017.  However, at no time during this period did the evidence show an "inability to establish and maintain effective relationships" as contemplated by the 70 percent rating (contrary to his representative's August 2011 contention).  Indeed, while he had periods of social difficulty due to his angry outbursts and self-isolation, he still maintained supportive social relationships with his wife of many years and multiple friends, including fellow members of a social club.  He also engaged in positive social activities with his wife and friends including traveling.  See, e.g., March 2010 VA examination report; September 2011, October 2013, March 2014, July 2013 September 2015 VA outpatient notes.  He also actively engaged in group therapy.  The March 2010 VA examiner characterized the Veteran's level of psychosocial functioning as "adequate," because while he had some problematic family relationships, he still engaged in treatment and had friends and social outlets.

The Board also notes that the March 2010 VA examiner and some VA mental health providers characterized the Veteran's depression diagnosis as "severe."  The Board does not doubt that the Veteran suffered from clinically significant depression symptoms.  However, that medical conclusion does not equate to a legal finding of symptoms resulting in occupational and social impairment with deficiencies in most areas, which is not shown by the weight of the evidence here.

Furthermore, the weight of the evidence (including affirmative findings by various VA mental health professionals) shows that he did not have several other symptoms referenced in the criteria for a 70 percent rating, including: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

In summary, the Veteran's service-connected psychiatric symptoms did not result in occupational and social impairment with deficiencies in most areas prior to February 23, 2017, as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.  A 70 percent rating is therefore unwarranted for this period.

The Board also finds that a 100 percent rating is unwarranted prior to February 23, 2017.  The Board recognizes that the Veteran had a few symptoms that resembled those referenced in the criteria for a 100 percent rating.  However, such symptoms were extremely rare, and at no time were they shown to result in total occupational and social impairment as contemplated by a 100 percent rating.  See Vazquez-Claudio, supra.

The Board recognizes the reference in the March 2010 VA examination report of the Veteran's report that there were a couple of times when he heard his father talking to him about four to five months before.  However, this reference was not specifically characterized as an auditory hallucination.  Indeed, ultimately the VA examiner found that the Veteran did not have hallucinations or delusions.  Furthermore, the Board notes various references in the record to a diagnosis of major depressive disorder, current, severe, with psychotic features, including in the March 2010 VA examination report.  However, these references were not representative of the overwhelming majority of VA mental health outpatient treatment records with affirmative examination findings that the Veteran did not suffer from any psychotic symptoms such as hallucinations or delusions.  These diagnostic references to psychotic features appear to be referring to a historical diagnosis that is no longer applicable in light of the Veteran's consistent, overwhelming denial of hallucinations or delusions throughout this period.  To the extent that any medical evidence from this period referenced possible psychotic symptoms, they were extremely rare outliers, and therefore not "persistent" as contemplated by the 100 percent rating. 

The Board recognizes the reference in the March 2010 VA examination report to the Veteran's February 2010 suicide attempt.  However, this episode was a rare episode that was not representative of his overall disability picture prior to February 23, 2017.  Indeed, throughout this period, he was deemed appropriate for outpatient VA psychiatric treatment, and was deemed to be at low risk of suicide after a formal risk assessment.  See, e.g., April 2015 VA outpatient note.  As discussed above, his depression symptoms (including very rare, occasional episodes of passive suicidal ideation without intent or plan) were managed and at times improved with regular VA outpatient care, including medication and therapy.  Therefore, the Board finds that at no time during this period was he shown to present a persistent danger of hurting himself as contemplated by the 100 percent rating.  

The Board also acknowledges some references to violent outbursts.  However, such physical confrontations were very rare, and at no time was he found to present a persistent danger of hurting others as contemplated by the 100 percent rating.  In the very few instances when medical records referenced violence, they generally referred to violent fantasies or dreams that were not acted upon.  See, e.g., March 2010 VA examination report (noting disturbing, homicidal dreams); May 2010 VA outpatient note (noting violent fantasies about a medical provider).  Moreover, after a rare episode when he jumped on his son, he decided to undergo anger management classes.  Both he and various VA mental health providers noted that he effectively managed his anger through these group classes.  See, e.g., September 2009, April 2011, June 2014 VA outpatient notes.

Some medical evidence of record from this period notes his occasional reports of memory impairments.  However, the Board affords more weight to the 2010 VA examiner's objective, mental status examination findings regarding memory, which were normal.  Moreover, at no time were such memory issues found to result in memory loss for names of his close relatives, own occupation, or own name, as contemplated by the 100 percent rating.  Additionally, the evidence shows that this symptom was at least in part a medication side effect that was improved with a prescription change.  See, e.g., July 2015 VA outpatient note.

The Board also notes that the March 2010 VA examiner and some VA mental health providers characterized the Veteran's depression diagnosis as "severe."  The Board does not doubt that the Veteran suffered from significant depression symptoms.  However, that medical conclusion does not equate to a legal finding of symptoms that resulted in total occupational and social impairment, which simply was not shown here.

VA mental health providers and examiners consistently and affirmatively found, and he consistently reported, that he did not have the overwhelming majority of the symptoms referenced in the criteria for a 100 percent rating, including: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, one's own occupation, or one's own name.  See, e.g., March 2010 VA examination report.

Therefore, the evidence does not show that the Veteran satisfied the criteria for a 100 percent disability rating at any time prior to February 23, 2017.  

In summary, the claim for an increased rating prior to February 23, 2017 is denied.  The Veteran's symptomatology and level of impairment is consistent with and adequately contemplated by the current, 30 percent rating for this period.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert, supra.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.

B. Since February 23, 2017

The Veteran currently receives a 50 percent rating from February 23, 2017 for his major depressive disorder under Diagnostic Code 9434, 38 C.F.R. § 4.130.  He seeks a higher rating.  

The Veteran was afforded a VA examination in February 2017.  Regarding symptoms, the examiner found that the Veteran experienced: depressed mood; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Veteran endorsed the following symptoms associated with major depressive disorder nearly every day: depressed mood for most of the day, including "go[ing] off" on his wife quickly; significant weight loss when not dieting or weight gain; insomnia or hypersomnia; psychomotor agitation or retardation; fatigue or loss of energy; feelings of worthlessness or excessive or inappropriate guilt; and diminished ability to think or concentrate, or indecisiveness.  Although he endorsed feelings of hopelessness about the present or future, he also stated that he knew he had to "stand in" for his wife.  Moreover, although he reported that more than once, four to five months ago, he had experienced thoughts about ending his life, he also reported no current plan to take his own life.  Regarding frequency, duration, and severity of the Veteran's depression symptoms, the VA examiner found that they occurred most days and were moderate. 

Upon mental status examination, all findings were normal or negative regarding hygiene and grooming, orientation, speech, language, thought (including regarding difficulty in understanding complex commands, or gross impairment in thought process or communication), hallucinations and delusions, obsessions or preoccupations, appropriate behavior, memory, attention and concentration, insight and judgment, and abstract reasoning.  The Veteran denied current suicidal ideation, intent, and plan, as well as homicidal ideation, intent, and plan.

Regarding social impairment, the Veteran reported that his biggest challenge was getting along with his old friends and his wife.  The examiner incorporated by reference the Veteran's reported social history from his 2010 VA mental health examination, including his report that he was married and snapped at his wife, although she put up with his anger.  He also reported that he attended VA mental health programs to help with that symptom.

Regarding occupational impairment, the Veteran reported that he stopped working as a truck driver in March 2009 due to back and leg pain.  The VA examiner found that the Veteran's functional impairments related to his mental disability included the following: moderate impairment in a work environment that requires frequent interactions with customers, co-workers or a supervisor, due to irritability which worsens when around others; moderate impairment in a work environment that requires driving due to inattention/distractibility, which the Veteran reported was not as big a problem when he is by himself; mild impairment in a work environment that requires the ability to sustain concentration and focus as normally required in most jobs when working in a solitary situation, or moderate impairment when working around others; moderate impairment in a work environment that is fast-paced, complex, and/or frequently changing due to irritability and low frustration tolerance secondary to his mental health condition; and mild impairment in a work environment that requires a rigid adherence to a set work schedule (i.e., scheduled work hours), due to forgetting scheduled appointments, etc.  However, the VA examiner also found that the Veteran would not be not impaired in a work environment involving moving machinery or equipment, which he preferred to office work.  The VA examiner concluded: 

In summary, although the veteran's low frustration tolerance around other people, irritability, and concentration impairment may make it difficult for him to work around others, he is able to effectively complete some work/tasks especially when in a solitary situation.  

The 2017 VA examiner characterized the Veteran's level of occupational and social impairment with regard to his diagnosis of major depressive disorder as "occupational and social impairment with reduced reliability and productivity." 

A March 2017 VA outpatient mental health treatment record was generally consistent with the February 2017 VA examination report.  The VA provider noted that the Veteran's pain made him irritable, and described an incident when he got into an altercation with another man at a social club and hit the other man with his cane.  The Veteran reported that he enjoyed fishing and travel, although the provider and the Veteran discussed that he may have to do these things at a different level than before.  Moreover, the provider conducted a lethality assessment in which the Veteran was found not to be in imminent danger of harming himself or others, and at low acute and chronic risk of suicide or violence.  The provider found that the Veteran had strong protective factors and limited risk factors.  Noted intermediate chronic risk factors were his history of suicidal ideation and substance abuse, but the provider noted that there was no indication of current intent or lethality. 

The Board finds that a higher, 70 percent rating is unwarranted from February 23, 2017.  The Board recognizes that the Veteran has had some symptoms referenced in the criteria for a 70 percent rating.  However, the Board finds that such symptoms have not resulted in occupational and social impairment with deficiencies in most areas as contemplated by a 70 percent rating.  See Vazquez-Claudio, supra.

For example, the Board recognizes that the Veteran reported suicidal ideation four to five months ago during the February 2017 VA examination.  However, he denied current suicidal ideation both during the February 2017 VA examination and to a VA mental health provider in March 2017.  He also denied a plan to take his own life.  Moreover, his depression symptoms were characterized as moderate, and were not found to result in "occupation and social impairment with deficiencies in most areas" as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.  Rather, the Veteran's depression symptoms were found to result in occupational and social impairment with reduced reliability and productivity.

To be clear, the Board does not doubt that his occasional suicidal ideation has contributed to his overall functional impairment.  However, as discussed above, it is the Board's responsibility to weigh the evidence and determine whether the frequency and severity of symptoms such as suicidal ideation result in impairments that meet or more closely approximate the 70 percent criteria.  The Board recognizes that the 70 percent rating criteria do not distinguish between active and passive suicidal ideation and that, in some cases, the mere presence of suicidal ideation (ranging from passive thoughts of one's own death to active thoughts of engaging in suicide-related behavior), may cause occupational and social impairment with deficiencies in most areas.  See Bankhead, supra.  However, that is not the case here, as the Veteran's occasional suicidal ideation has not been shown to cause impairments meeting or more closely approximating the level of impairment contemplated by the 70 percent rating criteria, even in combination with his other symptoms.  Therefore, in this case, the Veteran's occasional suicidal ideation does not formulaically support a 70 percent rating from February 23, 2017.

The Board also recognizes the February 2017 VA examiner's findings that the Veteran had near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, and that the frequency of his depression symptoms was "most days."  However, the conclusion that the Veteran's frequent depression symptoms affected the ability to function independently, appropriately, and effectively is internally inconsistent with the finding elsewhere in the examination report that the severity of the Veteran's depression symptoms was merely "moderate."  Moreover, this symptom was not found to result in occupational and social impairment with deficinecies in most areas as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.  Rather, the Veteran's depression symptoms were found to result in occupational and social impairment with reduced reliability and productivity.

The Board also acknowledges the February 2017 VA examiner's references to the Veteran's anger, as well as the March 2017 VA mental health note's reference to an angry outburst involving a physical confrontation with another man at the Veteran's social club.  While the Board does not doubt that the Veteran has continued to suffer from impaired impulse control since February 23, 2017, including angry outbursts, there is no evidence that this symptom resulted in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating.  Moreover, evidence of a single violent outburst (referenced in the March 2017 VA outpatient treatment note) during this period does not support a finding of "periods of violence," as opposed to one outlier episode.  

Moreover, the Board recognizes the February 2017 VA examiner's finding that the Veteran had difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, this finding was unsupported by specific examples, and it was also internally inconsistent with notations elsewhere in the report to the fact that the Veteran had not worked since March 2009.  Therefore, the Board affords this conclusory finding limited probative value.  To the extent that the Veteran may have experienced this symptom, it was not found to result in occupational and social impairment with deficiencies in most areas as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.  

Furthermore, the 2017 VA examiner affirmatively found that the Veteran did not have multiple symptoms referenced in the criteria for a 70 percent rating, including: obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; spatial disorientation; and neglect of personal appearance and hygiene.  Moreover, there is no evidence that the Veteran has had near-continuous panic affecting the ability to function independently, appropriately and effectively, or was unable to establish and maintain effective relationships (contrary to his representative's August 2011 contention).  Indeed, he has remained married to his wife and a member of a social club.

In summary, the Veteran's service-connected psychiatric symptoms have not resulted in occupational and social impairment with deficiencies in most areas since February 23, 2017, as contemplated by the 70 percent rating.  See Vazquez-Claudio, supra.  A 70 percent rating is therefore unwarranted for this period.

The Board also finds that a 100 percent rating is unwarranted since February 23, 2017.  The Board recognizes that the Veteran has had some symptoms that resemble those referenced in the criteria for a 100 percent rating.  However, such symptoms have not been shown to result in total occupational and social impairment as contemplated by a 100 percent rating.  See Vazquez-Claudio, supra.

For example, the Board recognizes that the Veteran reported instances of past suicidal ideation four to five months ago to the February 2017 VA examiner.  However, even accounting for this symptom, the VA examiner did not find him to be a present danger to himself or others, let alone a "persistent" danger as required for a 100 percent rating.  Moreover, a March 2017 VA mental health outpatient provider competently and persuasively concluded based upon a lethality assessment - which included consideration of both protective factors and risk factors, including a history of suicidal ideation  - that he was not in imminent danger of harming himself or others, and that he was at low acute and chronic risk of suicide or violence.  Therefore, the Board finds that the Veteran has not been found to pose a persistent danger of hurting himself or others since February 23, 2017 as contemplated by the 100 percent rating criteria.

The Board also acknowledges that the February 2017 VA examiner noted that symptoms included memory loss.  Such memory loss was characterized as mild, with examples such as forgetting names, directions, or recent events.  However, the Veteran did not show the severity of memory loss contemplated by the 100 percent rating criteria, specifically memory loss for names of close relatives, one's own occupation, or one's own name.  Moreover, at no time was the Veteran's mild memory loss found to result in total occupational and social impairment as contemplated by a 100 percent rating.

Furthermore, the 2017 VA examiner affirmatively found he did not have, or otherwise did not reference, the overwhelming majority of the symptoms in the criteria for a 100 percent rating, including: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place.

Therefore, the weight of the evidence shows that the Veteran has not satisfied the criteria for a 100 percent disability rating since February 23, 2017.  

In summary, the claim for an increased rating since February 23, 2017 is denied.  The Veteran's symptomatology and level of impairment is consistent with and adequately contemplated by the current, 50 percent rating for this period.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) does not apply because there is not an approximate balance of evidence.  See Gilbert, supra.  

Finally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, supra.


III. TDIU Since February 23, 2017

The Veteran claims entitlement to TDIU due to his service-connected back condition.  See September 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Since February 23, 2017, the Veteran has had a combined disability rating of 70 percent.  He also has two or more service-connected disabilities with at least "one disability" ratable at 40 percent or more - specifically, his service-connected major depressive disorder, which has been assigned a 50 percent rating from February 23, 2017.  Thus, he meets the schedular TDIU criteria from February 23, 2017.  38 C.F.R. § 4.16(a).  Accordingly, entitlement to TDIU is warranted if the Veteran has been unable to secure or follow a substantially gainful occupation as a result of a service-connected disability or disabilities.  The Board finds that this is the case here.

The Veteran's employment background and training was almost exclusively in full-time truck driving since the mid-1980s until he stopped working in March 2009.  His educational background was through one year of college.  The Veteran consistently has reported to various VA examiners, VA treatment providers, and SSA (and his last prior employer, a trucking company, confirmed) that his last date of employment was in March 2009.  The Veteran credibly has reported that he had to stop working in March 2009 due to his service-connected spine symptoms and impairments.  The Veteran has been in receipt of SSA disability benefits solely due to his spine condition, which SSA found began in March 2009.  

His prior truck driver positions involved lifting and carrying, including unloading and loading trucks with cargo.  The heaviest weight lifted was 100 pounds or more, and he frequently lifted weights of fifty to sixty pounds.  They also involved about eleven to fourteen hours per day of sitting, as well as about three hours per day of walking, standing, stooping, kneeling, crouching, crawling, or climbing.  See SSA disability records.

The Veteran credibly reported to SSA that he was unable to lift, stand, or sit for long periods of time due to his back condition.  An SSA Physical Residual Functional Capacity Assessment noted regarding postural limitations that the Veteran only occasionally could climb ramps and stairs, kneel, crouch, or crawl.  An SSA representative observed in August 2009 that he walked with a cane.  Regarding exertional limitations, an SSA decision-maker concluded that the Veteran could only stand and/or walk with normal breaks for a total of about six hours in an eight-hour work day and that he needed a medically required hand-held assistive device for ambulation. 

The Veteran was afforded a VA spine examination in February 2017.  The Veteran reported less range of motion and more pain since his prior VA spine examination in 2010.  He reported difficulty with squatting, bending, and sitting for long periods.  He also reported that he used a cane regularly.  Regarding functional impact, the VA examiner found that the Veteran most likely would not function well in physical roles.  

However, the 2017 VA examiner also concluded that he would be best-suited for sedentary labor, and that he most likely would function well in predominantly sedentary roles such as: "clerical/office work, telephone sales, data entry, home based computer/telephone sales, or retail sales with limited walking/standing," and other sedentary roles involving the exertion of "mild force occasionally or a negligible amount of force frequently to lift, carry, push, pull, or otherwise move objects and with limited walking/standing."  The VA examiner defined sedentary work as involving "sitting most of the time (with brief periods to stand and stretch), but may involve walking or standing for brief periods of time."  The VA examiner also suggested that the Veteran may be able to work from home in roles such as "virtual assistant, medical transcriptionist, translator, web developer/designer, call center representative, tech support specialist, travel agent, teacher, writer/editor/authors, franchise owner, public relations specialists, graphic designers, postsecondary teachers, financial managers and tax preparer[]." 

The Veteran also was afforded a February 2017 mental health VA examination.  While that VA examiner's findings regarding occupational impairments attributable to the Veteran's psychiatric disorder generally were not favorable regarding the issue of unemployability, the VA examiner stated, "The veteran's physical health limitations, including back pain, are not included in this estimation of his functional impairment and would further decrease the likelihood that he would be employable."

The Board affords great weight to the SSA disability records referenced above regarding the Veteran's functional limitations attributable to his service-connected spine condition.  Furthermore, the Board affords significant weight to the finding of the February 2017 VA examiner that the Veteran would not function well in physical roles, including those involving frequent lifting or carrying, due to his spine condition.  The Board also finds credible the Veteran's consistent, credible reports to SSA and to the February 2017 VA spine examiner regarding his physical limitations, including his inability to sit for long periods of time, as well as limitations on lifting and carrying.  Those lay reports are supported by the competent, objective findings of both the February 2017 VA examiner and SSA representatives. 

The Board notes the February 2017 VA examiner's finding that the Veteran may be able function well in sedentary roles, including office or work-at-home positions such as clerical, sales, and data entry jobs.  However, the Board rejects those findings as speculative and conclusory because they have no basis in the Veteran's actual employment history, which almost exclusively included truck driving positions.  There is no evidence from the Veteran's educational or employment background to suggest that he would qualify for such roles.  Moreover, to the extent that the February 2017 VA examiner suggested that the Veteran would be able to function in sedentary roles, the Board rejects that finding as inconsistent with the weight of the evidence showing that the Veteran's service-connected psychiatric disability would prevent him from employment that would involve working with others, such as in an office environment, or working with customers/the public, such as in a sales or customer service position.  See, generally, the 2017 VA examination.  The Veteran's psychiatric symptoms include irritability and low frustration tolerance, inattention/distractibility, and difficulties with concentration and memory.  In other words, not only does the Veteran have no job experience or training in office/sedentary positions, but his service-connected psychiatric condition makes it likely he would not be able to retain such a position. 

The Board finds TDIU is warranted from February 23, 2017.  The Veteran's service-connected lumbar spine condition effectively precludes his ability to work in jobs that require strenuous physical activity, like his prior employment, and his service-connected psychiatric condition impacts his ability to work in a sedentary office/sales position.  The combination of the two disabilities likely precludes him from obtaining or maintaining gainful employment.

As discussed more below, the Veteran did not meet the schedular criteria for TDIU prior to February 23, 2017, and that portion of his claim is being REMANDED.


IV. Duties to Notify and Assist

The Board recognizes the Veteran's April 2010 contention that the February 2010 VA spine examination was inadequate.  Specifically, the Veteran suggested that the 2010 VA examiner knew or should have known that his spine condition had worsened since the mid-1970s.  

The Board rejects that contention as conclusory, as the Veteran cited no specific deficiencies in the 2010 VA examination report.  Moreover, the Board finds the 2010 VA examination was adequate.  An adequate medical opinion is one that allows that Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The 2010 VA examiner reviewed the Veteran's pertinent medical history, conducted a thorough clinical evaluation, and provided adequate discussions of relevant symptomatology and impairments.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-124 (2007).  Contrary to the Veteran's contention, the Board finds that the 2010 VA spine examination was adequate because it contained clear, supporting findings pertinent to rating the spine disability.  Neither the Veteran nor his representative has contended that the 2017 spine VA examination was inadequate.  Accordingly, the Board finds that there is no duty to provide another VA spine examination.

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R.§ 3.103(c)(2), and neither has identified any prejudice in the conduct of the Board hearing.  As the issue has not been raised, there is no need for the Board to discuss compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  See Dickens, supra.


ORDER

Entitlement to a disability rating in excess of 40 percent for a lumbar spine condition is denied.

Entitlement to a rating in excess of 30 percent for major depressive disorder prior to February 23, 2017 and in excess of 50 percent thereafter is denied.

Entitlement to a TDIU since February 23, 2017 is granted, subject to the laws and regulations governing the award of monetary benefits. 


REMAND

I. Service Connection for a Bilateral Leg Disability

The Board sincerely regrets this further delay, but the Board finds that VA's duty to assist in the development of this claim has not been satisfied.  Therefore, another remand is required.  

The Veteran primarily contends that his bilateral leg pain is related to his service- connected low back condition.  This claim was previously denied due to the lack of a current diagnosis for the Veteran's symptom of bilateral leg pain radiating from the low back.  Moreover, the RO found this symptom was not shown to be directly related to service or secondary to his service-connected low back condition.

Since the March 2017 SSOC, additional service records have been obtained, including a July 1972 treatment note for low back pain that radiated to the left lower extremity and to the ankle.  

A VA spine and peripheral nerves examination was conducted in February 2010.  The VA examiner found that the Veteran's reported bilateral leg pain did not follow any dermatomal distribution, and that the lower extremity neurologic exam was non-focal.  The examiner concluded that the peripheral nerve examination of the bilateral lower extremities was normal, with no lumbar radiculopathy or nerve dysfunction.  A February 2017 VA spine examiner found no radiculopathy and no neurologic abnormalities related to the Veteran's low back condition.  Accordingly, no VA examination of the peripheral nerves was obtained at that time.  As the VA examiners did not diagnose a current bilateral leg condition, no direct or secondary nexus opinion was provided regarding either leg. 

A September 2014 VA treatment record included normal EMG results for the left leg only.  However, the Veteran's VA treatment records consistently included lay reports of low back pain radiating to the bilateral lower extremities.  Moreover, some VA treating providers have concluded that the Veteran had lumbar radiculopathy or back pain with sciatica.  See, e.g., April 2009 primary care note; April 2014 pain management note; April 2015 pain consult note.  

In addition, an August 2004 private physical therapy record suggested that the Veteran's bilateral leg pain was related to his lumbar spine condition based on lay reports of symptoms and objective examination findings (although no bilateral leg diagnosis was noted).  Although the Veteran's representative stated during the March 2015 hearing that EMG testing was done in 2004, and 2004 private physical therapy records are currently in the claims file, the referenced EMG results are not of record.  

In summary, another remand is needed for the RO obtain a VA examination of the Veteran's bilateral lower extremities to confirm whether he has a current diagnosis of lumbar radiculopathy, sciatica, or another condition, and provide medical nexus opinions.  In addition, the RO must attempt to obtain the pertinent, outstanding 2004 private EMG results.

Finally, the RO should obtain the Veteran's outstanding VA treatment records.


II. TDIU Prior to February 23, 2017

The Veteran claims entitlement to TDIU due to his service-connected back condition.  See September 2014 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

Prior to February 23, 2017, the Veteran's service-connected disabilities did not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16 (a).  During this period, although he had one disability ratable at 40 percent or more (lumbosacral strain, rated 40 percent from February 4, 1977), he did not have sufficient additional disabilities to bring the combined rating to 70 percent or more.  However, it must still be determined whether his service-connected disabilities precluded him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).

The Board incorporates by reference the discussion above regarding TDIU for the period since February 23, 2017 addressing the Veteran's employment and educational background.  Furthermore, the Board incorporates by reference the discussion above regarding the Veteran's SSA disability records, including SSA's favorable findings regarding functional impairments attributable to the Veteran's service-connected low back condition.  

The Board finds that under these circumstances, the matter of entitlement to a TDIU prior to February 23, 2017 should be referred for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).  The Veteran's employment history indicates he only had truck driver positions jobs that required prolonged sitting, climbing into trucks, lifting, and carrying (including loading and unloading cargo).  Moreover, the February 2010 VA spine examiner competently and persuasively found the Veteran had various, significant occupational impairments and physical ADL limitations attributable to his service-connected low back condition.  

Finally, the Veteran reported to SSA in August 2009 that he was then in a VA vocational rehabilitation program.  Although the RO attempted to obtain these records in January 2015, a negative response received later that month indicates that his case was placed into discontinued status in June 1990.  A March 2015 VA outpatient VA treatment record includes a vocational rehabilitation consult in the context of outpatient treatment for pain management in part for low back pain and bilateral leg pain.  However, that VA outpatient treatment record also indicates that the Veteran had not recently applied for VA vocational rehabilitation benefits.  Given this ambiguity in the record, the RO should attempt to confirm whether there are any outstanding VA vocational rehabilitation records from the relevant time period before referring the issue of TDIU prior to February 23, 2017. 


Accordingly, the case is REMANDED for the following action:

1. Make another request to the appropriate VA vocational rehabilitation office to confirm whether the Veteran has undergone such services from 2009 to February 23, 2017.  Document all communications with that office, including any negative responses.  If the response is negative, then notify the Veteran and give him the opportunity to submit any relevant vocational rehabilitation records that he may have.  

2. Then, only AFTER obtaining any available vocational rehabilitation records, refer the matter of a TDIU prior to February 23, 2017 to the appropriate department officials for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

3. Obtain and associate with the record the Veteran's outstanding VA treatment records from Tampa VAMC and all associated outpatient clinics since March 2017.

4. Ask the Veteran to complete a release form so the Veteran can identify and the RO can request his pertinent, outstanding private treatment records, to include the 2004 EMG and nerve test results by an unidentified provider referenced by his representative during the March 2015 hearing.  If such records are unavailable, then the RO should notify the Veteran.

5. Then, ONLY AFTER obtaining the records requested above to the extent possible, and documenting all negative responses, schedule a VA examination of the Veteran's claimed bilateral leg condition.  The examiner should review the claims file (including this remand), note such review in the report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions: 

a. Is it at least as likely as not that the Veteran has a current diagnosis of lumbar radiculopathy, sciatica, or some other neurological condition of the right or left lower extremity?  Please explain in detail why or why not with reference to the 2010 and 2017 VA examination results, VA treatment records cited above, and current VA examination findings.

b. If the Veteran has a current diagnosis of the right or left lower extremity, is it at least as likely as not that the diagnosis is related to service?  Please explain in detail why or why not with reference to the July 1972 service treatment record referencing treatment for low back pain that radiated to the left lower extremity and the ankle.

c. If the Veteran has a current diagnosis of the right or left lower extremity, is it at least as likely as not that the diagnosis was caused by his service-connected low back condition?  Please explain in detail why or why not with reference to the August 2004 private physical therapy record and VA outpatient treatment records referenced above.  

d. If the Veteran has a current diagnosis of the right or left lower extremity, is it at least as likely as not that the diagnosis was aggravated by his service-connected low back condition?  Please explain in detail why or why not with reference to the August 2004 private physical therapy record and VA outpatient treatment records referenced above.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6. After completing the above and any other necessary development, readjudicate the claims.  If the benefits sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


